Case 1:20-cv-01691-DCJ-JPM Document 9 Filed 03/23/21 Page 1 of 1 PageID #: 96




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                         ALEXANDRIA DIVISION

AJONG LEONEL NZUH                       CIVIL DOCKET NO. 1:20-CV-01691-P
#A213 315 457, Plaintiff

VERSUS                                  JUDGE DAVID C. JOSEPH

CHAD WOLF,                              MAGISTRATE JUDGE JOSEPH H.L.
Defendant                               PEREZ-MONTES

                                 JUDGMENT

       For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

Judge previously filed herein [ECF No. 8], and after a de novo review of the record,

noting the absence of objection, having determined that the findings and

recommendation are correct under the applicable law;

      IT IS HEREBY ORDERED that the Plaintiff’s Motion for Temporary

Restraining Order and Complaint for Injunctive Relief [ECF No. 6] is DENIED, and

the Plaintiff’s Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 [ECF No. 1]

is DISMISSED WITH WITHOUT PREJUDICE.

      THUS, DONE AND SIGNED in Chambers on this 22nd day of March 2021.




                                          DAVID C. JOSEPH
                                          UNITED STATES DISTRICT JUDGE
